  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )          CRIMINAL ACTION NO.
        v.                              )            2:11cr191-MHT
                                        )                 (WO)
ERIC JEROME PARKER                      )

                                     ORDER

    It is ORDERED that defendant Eric Jerome Parker’s

motion to appoint counsel (doc. no. 633) is denied.

                                      ***

    Parker seeks counsel to pursue relief under the

First    Step      Act     of   2018,      which    made   the     2010    Fair

Sentencing Act’s reductions in sentences for certain

crack cocaine offenses retroactive for defendants who

were sentenced before the effective date of the Fair

Sentencing        Act.      The     Fair    Sentencing       Act   went    into

effect on August 3, 2010, and the related amendments to

the Guidelines took effect on November 1, 2010. See

Dorsey       v.   United    States,        567    U.S.   260,    270   (2012).

Because Parker was sentenced on August 5, 2012, after

these    effective         dates,    he     has    already      received    any
benefit of the Fair Sentencing Act applicable to him at

sentencing,    and   the   First    Step    Act    offers    him    no

additional    relief.      Therefore,      there   is   no   need   to

appoint counsel.

    DONE, this the 9th day of December, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                2
